--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Memorandum of Understanding


Between


Rodui Transportes & Locacoes
de Maquinas e Caminhões
and


ENSURGE, INC., Salt Lake City Utah USA


November 19, 2010


1.
ENSURGE, INC., (a corporation established under the laws of the State of Nevada,
USA, [hereafter “Ensurge”]), and Rodui Transportes & Locacoes de Maquinas e
Caminhoes (hereafter “Rodui”), with head office at Av. Anibal de Toledo, 960 –
Pocone, MT, Federal Taxpayer number __________ hereby mutually agree to this
Memorandum of Understanding (hereafter “MOU”), by which the general terms and
conditions of their mutual understanding as to their relationship, duties and
obligations are to be understood and interpreted.

 
2.
It is understood and agreed that this MOU is not intended to be the definitive
binding contract and agreement between the parties, and that a formal agreement,
consonant with the requisites of the statutes and laws of the country of Brazil,
the State of Mato Grosso, as well as those statutes, laws and case law of the
State of Nevada, United States of America, shall be prepared and formalized
between the parties hereto or their designees.  It is thus understood and agreed
that the terms and conditions of this MOU shall be, if applicable, incorporated
into the definitive agreement, and that the parties hereto shall be bound
thereby.

 
3.
Rodui hereby agrees and binds itself that it shall enter into a definitive and
binding agreement with Ensurge and/or any subsidiary, designee or other entity
identified by Ensurge, (and which is currently anticipated as a Brazilian
business entity that will be owned by Ensurge), by which Rodui shall grant
Ensurge access to its tailings stockpiles, in order to process and recover gold
from those stockpiles, at the behest of and under those terms and conditions
specified by Ensurge.

 
4.
It is understood and agreed that by executing this MOU, neither Rodui nor
Ensurge hereby create a joint venture, partnership, corporation, limited
liability company, bi-national company, consortium, new “simple company,”
cooperative, sociedade anonima, or any other entity or mutual undertaking.  To
the contrary, it is understood and agreed hereby that Rodui and Ensurge shall
retain their individual characters, and that the relationship between them is,
and shall remain, purely contractual.

 
5.
The project described above, as well as the Engineering Scoping Study set forth
herein shall be known as the Tailings Gold Recovery Project (TGRP).  This
purpose and scope of this project is, and shall be, the recovery of gold from
tailings located at the Rodui  mine site, as referenced on the map attached
hereto as Exhibit A.  It is understood and agreed that for the duration of its
involvement in the TGRP, Ensurge shall have the exclusive right to undertake,
supervise and/or control any and all operations related to the recovery of gold
from tailings located at the Rodui mine site, as referenced on the map attached
hereto as Exhibit A, and that Rodui shall not allow any persons or parties other
than Ensurge any rights or privileges to undertake, supervise or control any
such operations.  It is further understood and agreed that Rodui shall not
undertake, supervise and/or control any operations in direct or indirect
competition with Ensurge with regard to the TGRP.

 

--------------------------------------------------------------------------------

Memorandum of Understanding
Page 1 of 5
Between Rodui Transportes & Locacoes de maquinas e caminhoes and Ensurge, Inc.
October 16, 2010
 
 

--------------------------------------------------------------------------------

 
 
6.
The cost of all geologic assessment, metallurgical testing, plant design and
engineering as well as purchase of capital equipment necessary to implement and
carry out the TGRP shall be paid 100% by Ensurge.

 
7.
The post-tax profite post-tax profit from the increased gold production
resultant from the TGRP shall be split 50% for Rodui and 50% for Ensurge.

 
 
a.
Post-tax profit, referred to above, shall be generally defined as the sum of all
revenue from the sale of gold, less the following:

 
 
i.
transportation costs and refining charges, if any, from the operation of the
TGRP;

 
 
ii.
Administration, to include, but not be limited to; facilities management,
accounting, laboratory operations;

 
 
iii.
Energy, including electricity, gasoline or other combustible fuel, and any other
energy costs;

 
 
iv.
Consumable materials utilized in the TGRP;

 
 
v.
Maintenance expenditures, including replacement parts and labor;

 
 
vi.
All taxes and imposts related to the TGRP only, from whatever source, including
federal, state, municipal and other taxes and imposts;

 
 
vii.
Depreciation of capital equipment;

 
 
viii.
All labor and employment costs related to the TGRP; and

 
 
ix.
Insurance, as determined by Ensurge.

 
 
b.
Ensurge and Rodui shall jointly hire a third party to determine the amounts of
gold produced under the terms of this agreement, and the payment of profit
therefrom, The distribution of profits shall be made within five (5) business
days of the end of each month of operations of the TGRP.

 
 
c.
If Rodui employs any persons in connection with the TGRP, Rodui shall bear all
responsibility for the payment of costs and all other obligations associated
with the employment of such persons working under the direct or indirect
supervision or authority of Rodui.  Ensurge has no responsibility or liability
for the payment of benefits and taxes related to labor or employees related to
Rodui, and is not the employer of anyone hired by Rodui.,

 
 
d.
Ensurge may, at Ensurge’s sole option and at Ensurge’s expense, employ such
employees or functionaries as employees of Ensurge. Rodui shall have no control,
supervision, responsibility or liability for those employees.

 
 
e.
Rodui and Ensurge shall each make such applications or undertake any other such
actions necessary to maximize all tax deductions or other tax advantages as may
be available to either or both parties in connection with the TGRP, including
any rebate, exemption or other diminution of taxes or imposts arising from the
exploration, development or processing of mining operations in the State of Mato
Grosso, Brazil.

 

--------------------------------------------------------------------------------

Memorandum of Understanding
Page 2 of 5
Between Rodui Transportes & Locacoes de maquinas e caminhoes and Ensurge, Inc.
October 16, 2010
 
 

--------------------------------------------------------------------------------

 

8.
Upon execution of this MOU, Ensurge shall, at its sole expense, commission and
embark upon an Engineering Scoping Study (ESS), which shall include a detailed
geologic assessment of the tailings stockpiles at Rodui’s sites, and development
of a process technology to economically recover gold from the tailings.

 
9.
Upon completion of the ESS, in the event that Ensurge determines, in its sole
discretion, that any further proceeding on the TGRP would be technologically or
economically unfeasible, Ensurge may withdraw from the TGRP without any
liability, responsibility or obligation.

 
10.
In the event that Ensurge determines, in its sole discretion, that the ESS has
demonstrated the technological and economic feasibility of proceeding with the
TGRP, Ensurge shall provide written notification to Rodui of Ensurge’s intent to
proceed with the definitive agreement and the TGRP. If Ensurge does not confirm,
in writing that it intends to proceed with the TGRP within 30 days from
completion of the ESS, this MOU shall be deemed terminated, null and void,
without any liability, responsibility or obligation by Ensurge to Rodui.

 
10.1. At its sole discretion, Ensurge may, upon written notice, withdraw or
annul this MOU without any liability, responsibility or obligation to Rodui, for
any reason.
 
11.
In the event that Ensurge determines, in its sole discretion, that the ESS has
demonstrated the technological and economic feasibility of proceeding with the
TGRP, Ensurge shall, at its sole expense:

 
 
a.
Apply for all necessary regulatory permits to construct and operate the TGRP,

 
 
b.
Order the necessary process equipment;

 
 
c.
Arrange for delivery of that equipment to the site in Pocone, Mato Grosso,
Brazil;

 
 
d.
Supervise the installation and start-up of the equipment; and

 
 
e.
Arrange for training of equipment operators.

 
12.
Rodui agrees that it will fully cooperate and facilitate the installation of all
equipment furnished by Ensurge, and that it shall make available all land,
facilities and other necessary accommodations for such equipment, including, but
not limited to, reasonable assistance in the construction of any buildings,
on-site office or other structures necessary for the equipment to function fully
and efficiently.

 
13.
All reports and documentation related to the ESS or any other report or
documentation developed by Ensurge at Ensurge’s expense, shall be considered the
sole property and confidential information (CI) of Ensurge, and shall not be
considered property of Rodui or any other entity or person than
Ensurge.  Ensurge reserves the right to withhold any reports, documentation or
other CI undertaken or developed at Ensurge’s expense from Rodui.  In the event
that Ensurge determines, in its sole discretion, to share any reports,
documentation or other CI with Rodui, the following shall apply:

 
 
a.
Rodui shall not at any time release, publish, reveal or disclose the CI directly
or indirectly to any person without first obtaining the express written consent
of Ensurge.

 
 
b.
The obligations of Rodui respecting disclosure and use of CI acquired from
Ensurge shall survive the expiration or termination of this MOU and all TGRP
operations, and shall continue for a period of sixty (60) months thereafter.

 
14.
In the event of any anticipated sale, transfer, license or other delegation of
duties or rights owned by Rodui or any of its interests to any third party with
regard to the subject matter of this MOU, Rodui must notify the prospective
third party acquirer of the existence and terms of this MOU and any other
binding agreement between the parties hereto, and shall make as a condition
precedent to any such transfer, sale, license, assignment or other delegation of
duties or rights to any third party that such third party shall be subject to
the terms hereof, and that  the prospective third party shall be bound by the
terms and conditions of this MOU, at the option of Ensurge.

 

--------------------------------------------------------------------------------

Memorandum of Understanding
Page 3 of 5
Between Rodui Transportes & Locacoes de maquinas e caminhoes and Ensurge, Inc.
October 16, 2010
 
 

--------------------------------------------------------------------------------

 
 
15.
In the event of any sale, transfer, license, assignment or other delegation of
duties or rights owned by Rodui or any of its interests to any third party,
Ensurge shall have the sole option to cancel this MOU or any successor agreement
immediately upon such sale, transfer, license, assignment or other delegation of
duties or rights, or otherwise maintain this agreement, which shall be binding
on any third party.

 
16.
Rodui agrees that they shall not enter into any agreement with any party other
than Ensurge for evaluation of the Tailings Recovery Project, the overall
geologic assessment of its properties, nor shall it negotiate, discuss or
otherwise engage in any activity intended to sell, alienate or compromise its
interests in the TGRP or any of its mining interests encompassed within the
scope of this agreement until such time as Ensurge has notified Rodui of its
intention to proceed or to desist from proceeding with the TGRP, upon Ensurge’s
receipt of the results of the ESS, referenced above.

 
 
a.
In the event that the Rodui engages in discussions or evaluations, establish a
joint venture, partnership, business entity or contractual relationship with
regard to the subject matter of this MOU; or in the event of a sale, transfer,
license or other delegation of duties or rights owned by Rodui or any of its
interests to any third party in violation of the above paragraph, Roudi shall,
in addition to general and contractual damages for which it is liable under law
and equity, reimburse Ensurge for any money expended on studies or other
expenses, including, but not limited to, all amounts actually expended by
Ensurge for the ESS, and any other expenditures or payments set forth in this
MOU, and paid by Ensurge.

 
17.
All disputes arising out of or in connection with the present MOU shall be
submitted to and finally settled under the Rules of Brazil-Canada Chamber of
Commerce, (any proceeding thereunder to be held in São Paulo, Brazil) by one or
more arbitrators appointed in accordance with the said Rules.  Any disputes,
disagreements or claims between the parties that are, or may be subjected to
formal legal process, shall be submitted to the exclusive jurisdiction of
Brazil, with venue in São Paulo, SP.  The parties hereto waive any defense of
lack of personal jurisdiction in said court(s). All disputes between the parties
arising from this MOU shall be governed by and construed under laws of Brazil.
In the event either party hereto finds it necessary to employ legal counsel or
to bring any arbitration, an action at law or any other proceedings, formal or
informal, against any other party hereto to enforce any of the terms, covenants
and conditions hereof, including any arbitration, mediation or other proceeding,
the non-prevailing party in any such action or any other proceedings shall pay
all reasonable attorneys' fees to the other party.  In the event the judgment is
secured by the prevailing party, all reasonable attorneys' fees shall be
included as party of such judgment.

 
18.
This MOU has been written in English and translated into Portuguese for the
convenience of the parties hereto.  In the event of any ambiguity of
interpretation thereof, and for all official purposes, the provisions set forth
herein in English shall prevail, except as may be required under Brazilian
law.  In the event that it is necessary that the parties cannot agree as to the
reasonable construction of any provision of any Portuguese phrase, word or other
construction in the Portuguese language, it is agreed that the parties shall
appoint a mutually acceptable interpreter with certification in the United
States for the translation and interpretation of binding legal documents in
English and Portuguese, whose interpretation of the disputed language shall be
binding on the parties.

 

--------------------------------------------------------------------------------

Memorandum of Understanding
Page 4 of 5
Between Rodui Transportes & Locacoes de maquinas e caminhoes and Ensurge, Inc.
October 16, 2010
 
 

--------------------------------------------------------------------------------

 
 
19.
This MOU represents the entire agreement between the parties to this point, with
full understanding that a definitive agreement shall be drafted and executed
between the parties.  The parties fully, freely and voluntarily enter this MOU
with full knowledge and understanding of the contents thereof. Further, the
signers of this MOU, and each of them, (a) represent that they have had the
opportunity to consult with counsel of their own choosing prior to execution of
this MOU, (b) the contents of this document have been explained to them; and (c)
that they sign the MOU with the intent to be fully bound thereby, and that they
have the capacity to be fully bound thereby.

 
20.
Except as provided herein, this MOU may not be amended or terminated except by
an instrument in writing signed by all of the parties hereto.

 
21.
All notices required in connection with this MOU shall be in writing and shall
be deemed to have been duly given if (i) delivered personally, (ii) sent by
receipted overnight courier or (iii) mailed, postage prepaid, registered or
certified mail, to the following addresses or at such other addresses as the
parties may designate from time to time in writing:

 
Rodui Tansportes & Locacoes de Maquinas e Caminhoes
Av. Anibal de Toledo, No. 960
Pocone, Mato Grosso, Brazil
Attention:  Evaldino Rodui


Ensurge, Inc.
2825 East Cottonwood Parkway
Suite 500
Salt Lake City, Utah 84121 USA
Attention:  Jordan Estra, President & Chief Executive Officer
 
22.
The undersigned hereby certify that they have authority to execute this document
on behalf of the parties or entities represented, that they have read and
reviewed the contents of this agreement, that they have had the chance to
consult and receive the advice of legal counsel, and that they sign this
document voluntarily, and without coercion. This agreement is set in two (2)
counterparts in the presence of two (2) witnesses.

 
Accepted, Executed and Agreed this 19 day of November, 2010:
 


 
/s/Evaldino Rodui        
Evaldino Rodui
On Behalf of Rodui Transportes & Locacoes de Maquinas e Caminhoes
Accepted, Executed and Agreed this 19 day of November, 2010:
 


 
/s/ Jordan Estra           
Jordan Estra
President and Chief Executive Officer
Ensurge, Inc.


Witnesses:



--------------------------------------------------------------------------------

 
Memorandum of Understanding
Page 5 of 5
Between Rodui Transportes & Locacoes de maquinas e caminhoes and Ensurge, Inc.
October 16, 2010
 

--------------------------------------------------------------------------------